ORDER

PER CURIAM:
AND NOW, this 19th day of October, 2000, a Rule having been entered by this Court on June 29, 2000, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Kevin M. Howard to show cause why he should not be placed on temporary suspension and upon consideration of the responses filed, it is hereby
ORDERED that the Rule is made absolute; Kevin M. Howard is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa. *355R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 217(f)(1), Pa.R.D.E.